         Case 3:19-cr-00250-RDM Document 114 Filed 02/26/21 Page 1 of 1




                                         February 26, 2021



VIA PACER & FIRST-CLASS MAIL

Honorable Robert D. Mariani
U.S. District Court for the Middle District of PA
235 North Washington Avenue
Scranton, PA 18501

       Re:     USA v. Evers - No. 3:19-CR-250

Dear Judge Mariani:

        Counsel for both parties to the above-captioned matter are planning for the hearing
scheduled before Your Honor on March 11, 2021 at 10:30 a.m. In an effort to ensure that the
parties are efficiently utilizing the Court’s time, it is respectfully submitted that the parties
suggest the following procedural process:

       1. The parties will call witnesses relevant to the Daubert Motion and expert witness
          issues raised by the defense pretrial motions. The out-of-town expert witness(es) will
          be called first.
       2. At the conclusion of the Daubert/expert opinion testimony, the defense will call
          witnesses to address standing as required under search and seizure (IV Amendment)
          jurisprudence.
       3. Depending upon the Court’s decision on standing, the parties would be prepared to
          proceed to call witnesses on the search and seizure issues.

      The parties suggest to the Court that a brief phone call may be useful at the Court’s
convenience regarding any matters that are not addressed adequately above.

                                                      Respectfully,

                                                      /s/ Patrick A. Casey
                                                      Patrick A. Casey

PAC:kap
cc: Michelle L. Olshefski, AUSA (via PACER & electronic mail)
